DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Brain Parke (Reg. No 59,226) on 2/9/2022.

The application has been amended as follows:
1. (Currently amended) A high electron mobility transistor (HEMT), comprising:
a first III-V compound layer;
a second III-V compound layer over the first III-V compound layer;
source and drain structures over the second III-V compound layer and spaced apart from each other;
a gate structure over the second III-V compound layer and between the source and drain structures;

an etch stop layer over the drain structure and spaced apart from the gate field plate, wherein a top surface of the etch stop layer is lower than a top surface of the gate structure; and
an anti-reflective coating (ARC) layer between the etch stop layer and the drain structure.

2. (Canceled)

3. (Currently amended) The HEMT of claim [[2]]1, wherein the ARC layer and the gate field plate comprise the same material.

4. (Currently amended) The HEMT of claim [[2]]1, wherein the ARC layer fully covers a top surface of the drain structure. 

5. (Currently amended) The HEMT of claim [[2]]1, wherein a sidewall of the etch stop layer is substantially aligned with a sidewall of the ARC layer.

6. (Currently amended) The HEMT of claim [[2]]1, wherein a sidewall of the ARC layer is substantially aligned with a sidewall of the drain structure.


Allowable Subject Matter

Claims 1, 3-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a gate field plate over the second III-V compound layer and between the gate structure and the drain structure; an etch stop layer over the drain structure and spaced apart from the gate field plate, wherein a top surface of the etch stop layer is lower than a top surface of the gate structure; and an anti-reflective coating (ARC) layer between the etch stop layer and the drain structure”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “a gate structure over the second Ill-V compound layer and between the source and drain structures; a gate field plate over the second Ill-V compound layer and between the gate structure and the drain structure; a first etch stop layer over the source structure, wherein a top surface of the gate field plate is lower than a bottom surface of the first etch stop layer; and a second etch stop layer over the drain structure and spaced apart from the first etch stop layer”, with combination of remaining features, as recited in claim 10.

as recited in claim 17.

Romano et al (US 2013/0126884 A1) discloses an epitaxial layer is coupled to AlGaN etch stop layer, the epitaxial layer is a heavily doped p-type layer suitable for use in forming edge termination structures as well as other electronic uses. The epitaxial layer from which edge termination structures are eventually formed, can have a conductivity type different than the first GaN epitaxial layer 112. For instance, if the first GaN epitaxial layer 112 is formed from an n-type GaN material, the epitaxial layer 120 will be formed from a p-type GaN material, and vice versa. (Fig [1-2], Para [0045]).

However, Romano fails to disclose would not have rendered obvious the above-quoted features recited in clams 1, 10 and 17.

Claims 3-9, 11-16, 18-19 and 21 are allowed as those inherit the allowable subject matter from clams 1, 10 and 17.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898